Exhibit 10.1
NAVISITE, INC.
SUMMARY OF FY 2010 EXECUTIVE MANAGEMENT BONUS PROGRAM
     On September 17, 2009, the Governance, Nominating and Compensation
Committee (the “GNC Committee”) of the Board of Directors of NaviSite, Inc. (the
“Company”), established the NaviSite, Inc. FY 2010 Executive Management Bonus
Program, creating target cash bonuses for the Company’s 2010 fiscal year for the
executive officers and other senior executives of the Company.
     The award of a cash bonus to any executive officer or senior executive
pursuant to this program is subject to the achievement of certain targets for
fiscal year 2010, including consolidated revenue and EBITDA for the Company and
individual performance objectives. EBITDA, for purposes of this bonus program,
is defined as earnings before interest, taxes, depreciation and amortization,
excluding impairment costs, stock-based compensation, severance, costs related
to discontinued operations, and other non-operational charges.
     The bonus that would be awarded if the targets are met, for each of the
principal executive officer, principal financial officer and named executive
officers, is set forth below:

          Name   Target Bonus
Arthur P. Becker
  $ 262,500  
James W. Pluntze
  $ 106,920  
Mark Clayman
  $ 150,000  

